DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US 2006/0058498) in view of Hafner (US 2008/0215048).
Regarding claims 1, 2, 4 and 5, Goodman discloses a forceps device with a first shaft (112a) with a jaw at a distal end (220) and a handle at a proximal end (117a), where the first shaft is coupled to a second shaft (112b) with a jaw at a distal end (210) and an activation switch at a proximal end (300). The second shaft is rigid and both shafts are configured to resist flexing during movement of the jaws from the opened to the closed position (figs. 4A-B). Goodman does not disclose an elongated spring supported in the proximal end of the first shaft, where the handle is configured to flex the spring to urge 
Regarding claim 6, neither Goodman nor Hafner disclose the spring is a cantilever spring. However, cantilever springs are commonly known in many technology areas and Applicant has not disclosed that the use of this particular spring produces an unexpected result (i.e. when discussing a cantilever spring Applicant uses the phrase “for example”). Further, Applicant discuses that a wide range of spring types can be employed for a different function of the forceps ([0022]) which further supports the position that a person of ordinary skill in the art would be able to choose any commonly known spring type to perform a particular function. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the device of Goodman-Hafner with any commonly known spring, including a cantilever . 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Forceps which use a biasing elements for a wide range of functions are common in the art. Further, forceps which have a joint or flexible portion in a shaft also exist (see conclusion for additional example). However, claim 3 recites the specific features of the particular spring arrangement with respect to the various other features recited in claims 1 and 2 which are absent from the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a forceps with a joint in a shaft, see figures 3A-C of US 2014/0336635).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794